Citation Nr: 1042799	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  09-19 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for residual scars from lipomas surgery, lipomas, and 
photodermatitis with milia for the portion of the appeal period 
prior to October 23, 2008.

2.  Entitlement to an initial evaluation higher than 30 percent 
for residual scars from lipomas surgery, lipomas, and 
photodermatitis with milia for the portion of the appeal period 
from October 23, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1960 to November 
1986.

This matter arises before the Board of Veterans' Appeals (Board) 
from August 2008 and April 2009 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In May 2008, the Board granted service connection for a skin 
disorder.  The RO implemented the award by an August 2008 rating 
decision.  The Veteran was granted service connection for his 
residual scars and assigned a disability rating of 10 percent 
effective November 20, 2000.  The Veteran filed a timely notice 
of disagreement in October 2008.  Then, a rating decision 
accompanying a statement of the case in April 2009 increased the 
Veteran's disability rating to 30 percent effective October 23, 
2008.  In his substantive appeal, the Veteran argued that he 
believes an earlier effective date was warranted for his 30 
percent disability rating.  To clarify the issues on appeal, the 
Board notes that it will consider the entire appeal period when 
deciding the Veteran's initial rating claim.  Thus, the 
possibility of staged ratings subsumes his earlier effective date 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to a total disability rating based on 
individual unemployability as a result of service-connected 
disability (TDIU) has been raised by the record, but has not been 
adjudicated by the agency of original jurisdiction (AOJ).  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that there is no freestanding claim for TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).  The issue of entitlement 
to a TDIU is part of the Veteran's appeal for a higher initial 
rating.  However, the Board does not find that the two schedular 
rating issues are inextricably intertwined with the TDIU issue.  
That is, there is no requirement to remand the schedular rating 
issues merely because the TDIU issue has not yet been 
adjudicated.  See, e.g., Rice, 22 Vet. App. at 455, footnotes 6-7 
(stating that the Court declined to decide whether, in a case 
where TDIU is part of a claim for an increased disability, the 
issue of TDIU would be inextricably intertwined with any 
determination regarding the proper schedular rating of the 
underlying disability or disabilities and that it is not to say 
that the Court could not review a schedular rating assigned by 
the Board even though the Board also remanded or referred an 
issue as to entitlement to TDIU).  See also Holland v. Brown, 
6 Vet. App. 443 (1994) (reviewing a Board decision denying an 
increased rating even though the Board referred to the RO a 
request for TDIU).  Therefore, because the Board does not have 
jurisdiction over the TDIU issue, it is referred to the AOJ for 
appropriate action.


FINDING OF FACT

Since the award of service connection, the Veteran's service-
connected residual scars from lipomas surgery, lipomas, and 
photodermatitis have been manifested by superficial scarring 
without pain, instability, or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent 
for the Veteran's service-connected residual scars from lipomas 
surgery, lipomas, and photodermatitis have not been met or 
approximated for the portion of the appeal period prior to 
October 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, 
Diagnostic Codes 7804, 7819 (2008); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

2.  The criteria for an initial evaluation higher than 30 percent 
for the Veteran's service-connected residual scars from lipomas 
surgery, lipomas, and photodermatitis have not been met or 
approximated for the portion of the appeal period from October 
23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7804, 7819 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable AOJ decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, remand and 
subsequent RO actions may "essentially cure [] the error in the 
timing of notice").

The Board notes that the Veteran is challenging an initial 
evaluation assigned following the grant of service connection in 
August 2008.  The United States Court of Appeals for the Federal 
Circuit has held that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Therefore, the 
Board concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's VA and private treatment records to the extent possible 
and associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file.  VA also afforded the 
Veteran VA compensation and pension examinations in April 2001 
and January 2009, the reports of which are of record.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the examinations were adequate, as they included 
the Veteran's subjective complaints about his disability and the 
objective findings needed to evaluate the disability in the 
context of the rating criteria.  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In a claim for a higher rating after an initial award of service 
connection, all of the evidence submitted in support of a 
veteran's claim is to be considered.  An appeal from the initial 
assignment of a disability rating, such as in this case, requires 
consideration of the entire time period involved and contemplates 
staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As noted in the introduction, a staged rating has 
been established for the Veteran's disability.

The Veteran claims that he is entitled to a higher rating for his 
service-connected disability.  He asserts that his skin 
disability has been constant since August 1999 and that he should 
receive a separate rating for his lipomas.  There is no specific 
diagnostic code for lipomas so the Board will have to rate that 
disorder by analogy.  The most analogous disorder in the rating 
code is benign skin neoplasms under Diagnostic Code 7819, which 
directs a rater to rate as a disfigurement of the head, face, or 
neck; scars; or impairment of function.  See 38 C.F.R. § 4.118 
(2010).  Therefore, since the Veteran's scars are not burn scars 
and do not cause any impairment of function, the Board finds that 
the Veteran's single rating under Diagnostic Code 7804 is proper. 

VA regulations for the evaluation of skin disabilities were most 
recently revised in 2008 and became effective October 23, 2008.  
See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The additions and 
revisions include provisions that a Veteran who VA rated under 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before 
October 23, 2008, can request review irrespective of whether the 
disability has increased since the last review.  VA will review 
that Veteran's disability rating to determine entitlement to a 
higher rating as a claim for an increased rating for purposes of 
determining the effective date of any award; however, in no case 
will the award be effective before October 23, 2008.  Id.  Where 
the law or regulations governing a claim are changed while the 
claim is pending the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  In addition, effective 
August 30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  67 Fed. 
Reg. 49,590-99 (July 31, 2002).  Thus, three sets of rating 
criteria potentially apply to the Veteran's case.

VA's General Counsel, in a precedent opinion, has held that when 
a new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change as 
long as the application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

Thus, the pertinent diagnostic codes for the Veteran's claim are 
as follows:

7803 Scars, superficial, poorly nourished, with repeated 
ulceration	         10
7804 Scars, superficial, tender, and painful on objective 
demonstration	         10
	Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement
780
5
Scars, other; rate based on limitation of 
function of affected part


38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2002) (in 
effect prior to September 16, 2002).

7802 Scars, other than the head, face, or neck that are 
superficial and that do not cause limited motion		
						             Area or areas of 
144 square inches (929 sq. cm.) or greater		 	         10
780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a 
finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See 
Sec. 4.68 of this part on the amputation rule.) 

780
5
Scars, other; rate based on limitation of 
function of affected part


38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2008) (in effect 
from September 16, 2002, to October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or painful
30

Three or four scars that are unstable or painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of 
skin over the scar
 
 
Note (2): If one or more scars are both unstable 
and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or 
painful scars.


Note (3): Scars evaluated under diagnostic codes 
7800, 7801, 7802, or 7805 may also receive an 
evaluation under this diagnostic code, when 
applicable.

780
5
Scars, other (including linear scars) and other 
effects of scars evaluated under diagnostic codes 
7800, 7801, 7802, and 7804


38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805 (2010) (in effect 
from October 23, 2008).

Based upon the evidence of record, the Board finds the Veteran's 
service-connected residual scars from lipomas surgery, lipomas, 
and photodermatitis with milia are manifested by superficial 
scarring without pain, instability, or loss of function.  This is 
so since the award of service connection.  VA afforded the 
Veteran with both a general and a VA skin compensation and 
pension examination in April 2001.  At the general examination, 
the Veteran gave a history of recurring lipomas that have been 
removed from his abdomen, chest, back, and arms.  The examiner 
noted that the Veteran had multiple two-inch by one-half inch 
scars present in his hepatic area, left lower quadrant, right arm 
posteriorly above the elbow, left shoulder, left splenic area, 
right renal angle, left posterior axillary line, and the 
intrascapular area from the removal of lipomas.  The scars were 
not tender and had no keloid changes.  They were also the same 
color as the rest of the Veteran's skin and resulted in no 
functional limitation.  

The April 2001 skin examiner's report contained similar findings.  
The examiner noted that the Veteran was "here . . . [for] the 
development of numerous subcutaneous tumors on his skin" and 
that the Veteran had lipomas cut out of his body, notably three 
on the abdomen, one on the chest, and another on the back.  The 
lipomas continued to form and became painful if they enlarged.  
On examination, the examiner noticed long, essentially skin-
colored scars.  There were three on the Veteran's abdomen 
averaging two inches in diameter, one on his chest that was three 
inches in diameter, and one on his left flank that was 
approximately five inches in diameter.  The scars did not adhere 
to the lower skin structures, and the Veteran still had 
subcutaneous tumors on his left flank, interior flank, right 
lower quadrant, in front of each elbow of the left posterior 
flank, and on the right chest.  

The Veteran was afforded another VA compensation and pension 
examination in January 2009.  The Veteran told the examiner that 
he did not have any problem pertaining to his excision scars and 
that the lipomas were painful when they "come in contact."  He 
also reported that his only symptoms were local symptoms of 
pressure and pain from the lipomas.  On examination, the examiner 
noted scattered firm, mobile, soft tissue masses on the abdomen, 
chest, forearms, arms, and back.  The Veteran had three flat, 
superficial scars on the supramammary area of the right chest 
measuring one centimeter by 0.2 centimeters.  These were 
nontender and not adherent to underlying structures, the skin was 
stable and intact, and there was no disfigurement, keloid 
changes, inflammation, or induration of the scar area.  The 
Veteran also had one scar on his right chest in the infra-
axillary area and one scar in the right upper quadrant of his 
abdomen that was three centimeters by 0.1 centimeters.  Overall, 
five percent of the Veteran's body surface area was involved with 
lipomas and zero percent of exposed body surface was involved.  
The examiner also found that there was no functional impairment 
on activities of daily living or occupation due to these lipomas.  

Thus, the Board notes that none of the relevant diagnostic codes 
provide for a disability rating higher than 10 percent for the 
portion of the appeal period prior to October 23, 2008, the date 
the skin regulations were most recently amended.  Even though 
painful scarring was not evident, the initial 10 percent rating 
already contemplates the effects of painful scars.  The Board 
also finds that the Veteran is in receipt of the highest 
disability rating, 30 percent, available under the pertinent 
diagnostic code for unstable or painful scars for the portion of 
the appeal period from October 23, 2008.  In this regard, the 
Board observes that there is no evidence of a painful scar on 
examination, loss of function, or a deep or unstable scar.  
Therefore, entitlement to higher initial ratings for the residual 
scars from lipomas surgery, lipomas, and photodermatitis with 
milia are not warranted.  The preponderance of the evidence is 
against the claim, and the Veteran's appeal is denied.

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out that 
there is no showing that the Veteran's skin disability has 
reflected so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The 
symptoms of his disability have been accurately reflected by all 
three versions of the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a determination 
of whether the Veteran's disability picture requires the 
assignment of an extra-schedular rating is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claims and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial evaluation higher than 10 percent for 
residual scars from lipomas surgery, lipomas, and photodermatitis 
with milia for the portion of the appeal period prior to October 
23, 2008, is denied.

Entitlement to an initial evaluation higher than 30 percent for 
residual scars from lipomas surgery, lipomas, and photodermatitis 
with milia for the portion of the appeal period from October 23, 
2008, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


